Citation Nr: 0719568	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  03-33 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a fifth metatarsal fracture of the right foot.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran was honorably discharged from a period of active 
duty in February 1979, having served on active duty for a 
total of eight years and twenty-four days.  

By its decision of March 2005, the Board of Veterans' Appeals 
(Board) found the veteran entitled to an initial rating of 10 
percent for his service-connected residuals of a right fifth 
metatarsal fracture and entitlement to an initial rating in 
excess of 10 percent for residuals of a scar of the right leg 
was therein denied.  An appeal followed to the United States 
Court of Appeals for Veterans Claims (Court), but only as to 
the issue of the veteran's entitlement to an initial rating 
in excess of 10 percent for residuals of a fifth metatarsal 
fracture of the right foot.  By its order, dated in November 
2006, the Court vacated that portion of the Board's decision 
in March 2005 that denied entitlement to an initial rating in 
excess of 10 percent for the right fifth metatarsal fracture 
and remanded the case to the Board for further action.  The 
Court assigned error on the basis of the Board's misstatement 
of the rating criteria for the assignment of a 20 percent 
rating; its confusing, interchangeable references to 
metacarpal and metatarsal injuries; and its reliance on a VA 
medical examination deemed by the Court to be inadequate on 
the basis that findings relating to an assessment of 
functional impairment due to fatigue, weakness, and 
incoordination were absent.  The case has since been returned 
to the Board for further action.

This appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

Pursuant to the Court's order of November 2006, and on the 
basis of the request made by the veteran's attorney in June 
2007, remand of this case to the AMC or RO is required to 
obtain a VA medical examination that fully addresses the 
severity of the veteran's service-connected residuals of a 
fracture of the right fifth metatarsal (right foot), 
including but not limited to the existence and degree of 
functional loss due to pain.  See 38 C.F.R. §§ 4.40, 4.45 
(2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Notice is 
taken that the veteran's attorney indicates that the veteran 
is currently being held at the Salinas Valley State Prison 
and that special arrangements will be necessary to ensure 
that the examination is conducted as directed.  

On the basis of the foregoing, this case is REMANDED for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2006), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his claim for an initial schedular or 
extraschedular rating in excess of 10 
percent from July 18, 2001, for residuals 
of a fifth metatarsal fracture of the 
right foot.  

The veteran must be notified by written 
correspondence of any information and 
evidence not of record (1) that is 
necessary to substantiate his claim; (2) 
that VA will seek to provide; (3) that 
the veteran is expected to provide; and 
(4) must ask the veteran to provide any 
evidence in his possession that pertains 
to the claim.  38 C.F.R. § 3.159(b)(1).  
The RO or AMC must obtain any relevant VA 
or other government records, such as 
those compiled by or on behalf of the 
service department, which are identified.  
If requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals or 
other evidence, provided that he supplies 
sufficient, identifying information and 
written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.  

2.  Thereafter, special arrangements must 
be made with prison officials at the 
Salinas Valley State Prison or other 
facility where the veteran is currently 
incarcerated to afford the veteran a VA 
foot examination in order to asses the 
severity of his service-connected 
residuals of a fifth metatarsal fracture 
of the right foot.  The claims folder 
should be made available to and reviewed 
by the examiner for use in the study of 
this case.  

The clinician must report all symptoms 
and physical findings relating to the 
veteran's service-connected fracture of 
the right fifth metatarsal and indicate 
whether the overall degree of disability 
or functional impairment of the foot due 
to the residuals of the fracture is 
moderate, moderately severe or severe.  

The examiner is also requested to opine 
whether it is at least as likely as not 
(50 percent or degree of probability) 
that there is any additional limitation 
of function of the right foot due to pain 
or flare-ups of pain, supported by 
objective findings (38 C.F.R. § 4.40) or 
any additional limitation of function due 
to weakness on use, excess fatigability, 
incoordination (38 C.F.R. § 4.45), flare-
ups of such symptoms, or any other 
symptom or sign due to the residuals of a 
fracture of the right fifth metatarsal.  
Any additional limitation of function 
should be expressed in terms of 
limitation of joint motion (if 
applicable) or increase in overall 
functional limitation of the foot (i.e., 
mild, moderate, moderately severe or 
severe).   

3.  Lastly, the veteran's claim for 
entitlement to an initial or staged 
schedular or extraschedular rating in 
excess of 10 percent from July 18, 2001, 
for residuals of a fifth metatarsal 
fracture of the right foot must be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority, including the provisions 
of 38 C.F.R. §§ 3.321(b), 4.40, 4.45 
(2006) and the holdings in DeLuca, supra, 
as to functional loss, and in Fenderson 
v. West, 12 Vet. App. 119 (1999), 
permitting the assignment of staged 
ratings.  If the decision is not granted 
to the veteran's satisfaction, the 
veteran and his attorney must be provided 
with a supplemental statement of the 
case, which must contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  






The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



